Case 1:21-cv-00108-IMK Document 1 Filed 08/02/21 Page 1 of 15 PageID #: 1




                                                                ELECTRONICALLY
                                                                    FILED
                                                                    Aug 02 2021
                                                              U.S. DISTRICT COURT
                                                              Northern District of WV




                                                      1:21-cv-108

                                                    Irene M. Keeley
Case 1:21-cv-00108-IMK Document 1 Filed 08/02/21 Page 2 of 15 PageID #: 2
Case 1:21-cv-00108-IMK Document 1 Filed 08/02/21 Page 3 of 15 PageID #: 3
Case 1:21-cv-00108-IMK Document 1 Filed 08/02/21 Page 4 of 15 PageID #: 4
Case 1:21-cv-00108-IMK Document 1 Filed 08/02/21 Page 5 of 15 PageID #: 5
Case 1:21-cv-00108-IMK Document 1 Filed 08/02/21 Page 6 of 15 PageID #: 6
Case 1:21-cv-00108-IMK Document 1 Filed 08/02/21 Page 7 of 15 PageID #: 7
Case 1:21-cv-00108-IMK Document 1 Filed 08/02/21 Page 8 of 15 PageID #: 8
Case 1:21-cv-00108-IMK Document 1 Filed 08/02/21 Page 9 of 15 PageID #: 9
Case 1:21-cv-00108-IMK Document 1 Filed 08/02/21 Page 10 of 15 PageID #: 10
Case 1:21-cv-00108-IMK Document 1 Filed 08/02/21 Page 11 of 15 PageID #: 11
Case 1:21-cv-00108-IMK Document 1 Filed 08/02/21 Page 12 of 15 PageID #: 12
Case 1:21-cv-00108-IMK Document 1 Filed 08/02/21 Page 13 of 15 PageID #: 13
Case 1:21-cv-00108-IMK Document 1 Filed 08/02/21 Page 14 of 15 PageID #: 14
Case 1:21-cv-00108-IMK Document 1 Filed 08/02/21 Page 15 of 15 PageID #: 15
